Case 20-41308           Doc 141 Filed 03/15/20 Entered 03/15/20 23:44:00                  Imaged
                              Certificate of Notice Pg 1 of 6


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

    In re:                                        )   Chapter 11
                                                  )
    FORESIGHT ENERGY LP, et al.,                  )   Case No. 20-41308-659
                                                  )
                          Debtors.                )   Jointly Administered
                                                  )
                                                  )   Related Docket No.: 35

          ORDER (A) SCHEDULING EXPEDITED HEARINGS ON CERTAIN
       FIRST DAY MOTIONS AND APPLICATIONS, (B) APPROVING THE FORM
     AND MANNER OF NOTICE THEREOF, AND (C) GRANTING RELATED RELIEF

             Upon the Motion1 of Foresight Energy LP and its affiliated debtors and debtors in

possession in the above-captioned cases (collectively, the “Debtors”) requesting entry of an interim

order (this “Interim Order”), pursuant to section 105 of the Bankruptcy Code and Local

Bankruptcy Rule 9013-2(A), (a) scheduling expedited hearings for consideration of the Debtors’

First Day Motions, (b) approving the form and manner of notice thereof, and (c) granting related

relief, all as more fully described in the Motion; and it appearing that this Court has jurisdiction to

consider the Motion pursuant to 28 U.S.C. §§ 157 and 1334 and Rule 81-9.01(B)(1) of the Local

Rules of the United States District Court for the Eastern District of Missouri; and it appearing that

venue of the Debtors’ chapter 11 cases and the Motion in this district is proper pursuant to 28

U.S.C. §§ 1408 and 1409; and it appearing that this matter is a core proceeding pursuant to 28

U.S.C. § 157(b); and it appearing that proper and adequate notice of the Motion has been given

and that no other or further notice is necessary; and a hearing having been held to consider the

relief requested in the Motion; and upon consideration of the First Day Declarations; and upon the




1
      All capitalized terms used and not defined herein shall have the meanings ascribed to them in
      the Motion.
Case 20-41308        Doc 141 Filed 03/15/20 Entered 03/15/20 23:44:00                       Imaged
                           Certificate of Notice Pg 2 of 6


record of the hearing and all of the proceedings had before the Court; and the Court having found

and determined that the relief sought in the Motion is in the best interests of the Debtors, their

estates, their creditors and all other parties in interest; and that the legal and factual bases set forth

in the Motion establish just cause for the relief granted herein; and after due deliberation and

sufficient cause appearing therefor,

                IT IS HEREBY ORDERED THAT:

                1.      The Motion is GRANTED to the extent set forth herein.

                2.      The Court will hold a hearing on March 11, 2020, at 10:00 a.m.

(prevailing Central time) (the “First Day Hearing”), to hear and consider the First Day Motions

at Courtroom 7 North of the United States Bankruptcy Court for the Eastern District of Missouri,

Easter Division, 111 S. 10th Street, St. Louis, Missouri 63102. The objection deadline for the

Motion shall be March 11, 2020, at 10:00 a.m. (prevailing Central time).

                3.      The notice requirements of Rule 9006(d) of the Bankruptcy Rules and any

applicable Local Bankruptcy Rules are waived for the Motion and the First Day Motions.

                4.      Notice of the Motion as provided therein is hereby deemed good and

sufficient notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local

Bankruptcy Rules are satisfied by such notice.

                5.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this

Order shall be immediately effective upon its entry.

                6.      The requirements set forth in Bankruptcy Rule 6003(b) are satisfied because

the relief sought by the Motion is necessary to avoid immediate and irreparable harm.




                                                    2
Case 20-41308   Doc 141 Filed 03/15/20 Entered 03/15/20 23:44:00   Imaged
                      Certificate of Notice Pg 3 of 6
Case 20-41308      Doc 141 Filed 03/15/20 Entered 03/15/20 23:44:00   Imaged
                         Certificate of Notice Pg 4 of 6


Order Prepared By:

Richard W. Engel, Jr., MO 34641
John G. Willard, MO 67049
Kathryn R. Redmond, MO 72087
ARMSTRONG TEASDALE LLP
7700 Forsyth Boulevard, Suite 1800
St. Louis, Missouri 63105
Telephone: (314) 621-5070
Facsimile: (314) 621-2239
Email: rengel@atllp.com
       jwillard@atllp.com
       kredmond@atllp.com

Paul M. Basta (admitted pro hac vice)
Alice Belisle Eaton (admitted pro hac vice)
Alexander Woolverton (admitted pro hac vice)
PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
1285 Avenue of the Americas
New York, New York 10019
Tel: (212) 373-3000
Fax: (212) 757-3990
Email: pbasta@paulweiss.com
       aeaton@paulweiss.com
       awoolverton@paulweiss.com

Proposed Counsel to the Debtors and Debtors in Possession
             Case 20-41308            Doc 141 Filed 03/15/20 Entered 03/15/20 23:44:00                                Imaged
                                            Certificate
                                           United       of Notice
                                                    States         Pg 5 Court
                                                            Bankruptcy  of 6
                                               Eastern District of Missouri
In re:                                                                                                     Case No. 20-41308-kss
Foresight Energy LP                                                                                        Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0865-4                  User: admin                        Page 1 of 2                          Date Rcvd: Mar 13, 2020
                                      Form ID: pdfo1                     Total Noticed: 5


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 15, 2020.
aty            +Aidan Synnott,   Paul, Weiss, Rifkind, Wharton & Garrison,    1285 Avenue of the Americas,
                 New York, NY 10019-6031
aty            +Alexander Woolverton,    Paul Weiss Rifkind Wharton & Garrison LL,   1285 Avenue of the Americas,
                 New York, NY 10019-6031
aty            +Michael J. Colarossi,    Paul, Weiss, Rifkind, Wharton & Garrison,   1285 Avenue of the Americas,
                 New York, NY 10019-6031
aty            +Paul M. Basta,   Paul, Weiss, Rifkind, Wharton & Garrison,    1285 Avenue of the Americas,
                 New York, NY 10019-6031
aty            +Stephanie P. Lascano,    Paul, Weiss, Rifkind, Wharton & Garrison,   1285 Avenue of the Americas,
                 New York, NY 10019-6031

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 15, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 13, 2020 at the address(es) listed below:
              Alice Belisle Eaton    on behalf of Debtor    Foresight Energy LP
               aeaton@paulweiss.com;mcolarossi@paulweiss.com;pbasta@paulweiss.com;slascano@paulweiss.com;awoolve
               rton@paulweiss.com;orahnama@paulweiss.com;mtattnall@paulweiss.com;psteel@paulweiss.com;dweiss@pau
               lweiss.com
              Brad M. Kahn    on behalf of Creditor    Ad Hoc First Lien Group bkahn@akingump.com
              Brian C. Walsh    on behalf of Creditor    Davidson Kempner Capital Management LP
               brian.walsh@bclplaw.com
              Christopher J. Lawhorn    on behalf of Creditor    Javelin Global Commodities UK Ltd
               cjl@carmodymacdonald.com, txs@carmodymacdonald.com;aep@carmodymacdonald.com
              Ira S Dizengoff    on behalf of Creditor    Ad Hoc First Lien Group idizengoff@akingump.com
              Jaimie L Mansfield    on behalf of Debtor    Tanner Energy LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Sugar Camp Energy, LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Macoupin Energy LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Williamson Energy, LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Foresight Coal Sales LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              James Savin     on behalf of Creditor    Ad Hoc First Lien Group jsavin@akingump.com
              John G. Willard    on behalf of Debtor    American Century Mineral LLC
               jwillard@armstrongteasdale.com, bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Oeneus LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Mach Mining, LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Foresight Energy Labor LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Foresight Energy Finance Corporation
               jwillard@armstrongteasdale.com, bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Sitran, LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
          Case 20-41308       Doc 141 Filed 03/15/20 Entered 03/15/20 23:44:00                Imaged
                                    Certificate of Notice Pg 6 of 6


District/off: 0865-4          User: admin                 Page 2 of 2                  Date Rcvd: Mar 13, 2020
                              Form ID: pdfo1              Total Noticed: 5


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              John G. Willard    on behalf of Debtor   MaRyan Mining LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor   Akin Energy LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor   Adena Resources, LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor   Seneca Rebuild LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor   American Century Transport LLC
               jwillard@armstrongteasdale.com, bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor   Hillsboro Transport LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor   Foresight Energy LP jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              Kathryn Redmond     on behalf of Debtor    LD Labor Company LLC kredmond@atllp.com, bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    Coal Field Repair Services LLC kredmond@atllp.com,
               bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    Coal Field Construction Company LLC kredmond@atllp.com,
               bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    Logan Mining LLC kredmond@atllp.com, bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    Foresight Energy LP kredmond@atllp.com, bvogt@atllp.com
              Mark V. Bossi    on behalf of Creditor   Ad Hoc First Lien Group mbossi@thompsoncoburn.com,
               lmckinnon@thompsoncoburn.com
              Marshall C. Turner    on behalf of Creditor    Huntington National Bank
               marshall.turner@huschblackwell.com,
               gail.sinnett@huschblackwell.com;marshall-turner-8668@ecf.pacerpro.com
              Michael D Mueller    on behalf of Creditor    Natural Resource Partners L.P., et al.
               mmueller@williamsmullen.com
              Office of US Trustee    USTPRegion13.SL.ECF@USDOJ.gov
              Richard W. Engel, Jr.    on behalf of Debtor    Hillsboro Energy LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Patton Mining LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy GP LLC
               rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy Services LLC
               rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy Employee Services Corporation
               rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy LP rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Receivables LLC
               rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    M-Class Mining, LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Viking Mining LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com;tritter@armstrongteasdale.com;jrenaud@arm
               strongteasdale.com
              Thomas H Riske    on behalf of Creditor    Javelin Global Commodities UK Ltd
               thr@carmodymacdonald.com, syd@carmodymacdonald.com;ala@carmodymacdonald.com
              Timothy P. Palmer    on behalf of Creditor    Huntington National Bank timothv.palmer@bipc.com
              Wendi S. Alper-Pressman    on behalf of Creditor    Natural Resource Partners L.P., et al.
               wpressman@lathropgage.com, jbuchheit@lathropgage.com,stlfilings@lathropgage.com,
              Zachary Dain Lanier    on behalf of Creditor    Ad Hoc First Lien Group zlanier@akingump.com
                                                                                              TOTAL: 47
